Citation Nr: 0717799	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to an increased rating for gunshot wound of 
the chest, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and November 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The decision below addresses the veteran's service connection 
claims and the hearing loss rating claim.  The claim for an 
increased rating for gunshot wound of the chest is addressed 
in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have a disability manifested by 
chest pain that is separate from his already service-
connected gunshot wound, and which is attributable to his 
active military service or to his service-connected gunshot 
wound of the chest.

3.  Audiological evaluation reflects that the veteran's 
service-connected hearing loss has been manifested by no 
worse than level III hearing impairment in the right ear and 
level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2006).

2.  The veteran does not have a disability manifested by 
chest pain that is the result of disease or injury incurred 
in or aggravated during active military service; nor is it 
the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).

3.  The criteria for an initial compensable rating for 
service-connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the service connection 
claims and the hearing loss rating claim has been 
accomplished.  Through November 2002 and October 2003 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing his claims.  By a March 2006 
notice letter, the RO provided the veteran with the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  Although the complete notice 
required by the VCAA may not have been provided until after 
the RO initially adjudicated the veteran's claims, the RO 
properly re-adjudicated the claims in October 2006, which 
followed the March 2006 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the November 2002 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims.  The veteran's service medical records have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Marion, Illinois.  Records from the Social Security 
Administration (SSA) have also been obtained.  Additionally, 
the veteran was provided multiple VA examinations in relation 
to his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims that need to be obtained.

II. Analysis

Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In 
addition, certain chronic diseases, such as arteriosclerosis, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Under 38 C.F.R. § 3.310 (2006), service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

PTSD

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires 
the diagnosis to conform to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

The veteran asserts that he has PTSD and he primarily claims 
that the gunshot wound for which he is service connected is 
the in-service stressor.  He also alleges that he witnessed 
crew members killed in aircraft accidents.  While there is no 
evidence in the service medical records regarding the crew 
member deaths, the record clearly shows that the veteran 
suffered a gunshot wound to the right chest in September 1980 
during active military service.  Thus, there is evidence of 
an in-service stressor.

A review of the post-service medical evidence, however, fails 
to show that the veteran has ever been diagnosed with PTSD.  
In December 2002, the veteran underwent VA examination in 
order to determine whether he suffered from PTSD.  The 
examiner documented the veteran's gunshot wound stressor but 
he found that the veteran did not describe nightmares, 
distraction, avoidance, numbing, or heightened physiological 
arousal regarding the incident.  After a mental status 
examination, the examiner diagnosed the veteran with 
dysthymic disorder with a possible adjustment disorder 
reaction.

VA treatment records from the Moline VAMC indicate that the 
veteran has received psychological treatment since November 
2002.  Nonetheless, no medical practitioner has provided a 
diagnosis of PTSD.  In a December 2003 consultation record, 
the veteran's in-service stressors were documented.  The 
examiner diagnosed the veteran with a panic disorder, rule 
out PTSD.  Diagnoses of panic disorder and mood disorder are 
shown in subsequent treatment records.

A private psychological report, dated in August 2004, is 
included in the SSA records.  The psychologist provided 
multiple diagnostic impressions after examining the veteran.  
They included depressive disorder, adjustment disorder with 
mixed anxiety and depressed mood, undifferentiated somatoform 
disorder, and pain disorder associated with both 
psychological factors and general medical condition.  A 
diagnosis of PTSD was not provided.

Based on the medical evidence documented in the VA 
examination reports, VA treatment records, and SSA records 
the Board finds that the veteran does not have PTSD.  
Although the veteran has a corroborated in-service stressor, 
the medical evidence does not establish a DSM-IV diagnosis of 
PTSD or a corresponding link to that stressor.  According to 
his claim, the veteran is specifically seeking service 
connection for PTSD and not any other mental disorder.  In 
the absence of proof of the claimed disabling condition, 
service connection for PTSD is not warranted.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Disability Manifested by Chest Pain

The veteran asserts that he has a disability manifested by 
chest pain and that it is secondary to his service-connected 
gunshot wound to the right chest.  However, the medical 
evidence of record does not reflect that the veteran suffers 
from a separate or distinct chest disability, nor has the 
veteran pointed to any chest disability other than the 
gunshot wound.

The Board first notes that there is no objective evidence 
that an associated chronic disease of the chest that might 
cause pain, such as arteriosclerosis, manifested itself to a 
compensable degree within one year of the veteran's 
separation from service.  Thus, service connection is not 
warranted for a disability manifested by chest pain on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that the veteran has already been 
awarded service connection for a gunshot wound to the right 
chest that he sustained in September 1980.  Any pain or other 
symptoms directly associated with the gunshot wound are to be 
contemplated in the evaluation(s) for that disability.  See 
generally 38 C.F.R. §§ 4.55, 4.56, 4.73 (2006).  Accordingly, 
in the sense that the veteran is contending that he should 
receive greater compensation for his service-connected 
gunshot wound, the proper course was to appeal the assigned 
rating for such.  Indeed, he has appealed and, as noted 
above, the gunshot wound issue is addressed in the remand 
section below.

Regarding a separate and distinct current disability 
manifested by chest pain, the medical evidence demonstrates 
that the veteran's chest is normal.  An x-ray report, dated 
in December 2002, revealed hyperinflation of the lungs but no 
focal infiltrates.  In January 2003, the veteran underwent 
pulmonary function testing.  It resulted in a normal 
spirometry study.  Additionally, in a July 2003 VA 
examination report, it was noted that the veteran's chest was 
clear to auscultation and it moved symmetrically despite 
subjective complaints of pain in the right upper chest wall 
(at the location of the gunshot wound).

Moreover, the veteran's service medical records are devoid of 
any indications of a chest disability (excluding the well-
documented gunshot wound).  In conjunction with his 
separation examination, the veteran indicated that he did not 
have shortness of breath, pain or pressure in the chest, 
chronic cough, palpitation or pounding heart, heart trouble, 
or high or low blood pressure.  The examiner, at that time, 
found the veteran's lungs and chest to be normal and an 
associated chest x-ray was within normal limits.

The Board notes that Congress has specifically limited 
entitlement to service connection for instances where disease 
or injury has resulted in a disability.  38 U.S.C.A. § 1110.  
While the medical evidence documents findings of chest pain, 
symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom, Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Similar to his 
PTSD claim, because the evidence does not show that the 
veteran has a current diagnosed disability manifested by 
chest pain, service connection is not warranted on a direct 
basis or a secondary basis.  Gilpin, 155 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.

Initial Evaluation for Hearing Loss

The veteran contends that his hearing loss is more disabling 
than it was initially evaluated.  Disability evaluations are 
determined by comparing a veteran's symptoms with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher of the two evaluations 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2006).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2006).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2006).

A review of the medical evidence since the award of service 
connection reveals that the veteran was afforded a VA 
audiological examination in October 2003.  Remarkably, the 
veteran was diagnosed with normal hearing by the examiner 
according to the audiological testing results between 500 and 
4000 Hertz.  However, speech recognition was 80 percent for 
the right ear and 84 percent for the left ear.  The examiner 
noted that the scores were artificially depressed from the 
best performance potential.  In any event, such speech 
recognition scores correlate to level III hearing impairment 
for the right ear and level II hearing impairment for the 
left ear.  See 38 C.F.R. § 4.85 (Table VI).  When these 
levels of hearing impairment are combined under Table VII, a 
noncompensable rating is warranted.

The veteran underwent further VA audiological examination in 
August 2004.  He was diagnosed with normal to mild non-
organic hearing loss.  The results from this examination 
correlate to level I hearing impairment in both ears, which 
also warrants a noncompensable rating.  38 C.F.R. § 4.85 
(Diagnostic Code 6100).  In fact, the results from the August 
2004 examination do not even meet the criteria for impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385 (2006).  This 
was so even though the examiner stated that the reliability 
of the testing was considered only fair because of numerous 
false positives.

Thus, based on the results of VA audiological examinations, 
the veteran does not warrant a compensable initial rating for 
hearing loss.  There is no other competent medical evidence 
that is contrary to these findings.  The Board finds that the 
preponderance of the evidence is against a higher initial 
rating because one is not warranted according to the results 
of the audiological evaluations of record since the award of 
service connection.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Conclusion

The Board has considered the veteran's contentions with 
regard to his claims.  While the Board does not doubt the 
sincerity of the veteran's belief that he has PTSD and a 
disability separate from his gunshot wound manifested by 
chest pain, and that his hearing loss is more disabling than 
it was initially rated, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis and etiology of a disability or 
the severity of a current disability as evaluated in the 
context of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for PTSD and a disability 
manifested by chest pain, as well as an initial compensable 
rating for hearing loss, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a disability manifested by chest pain 
is denied.

An initial compensable evaluation for hearing loss is denied.




REMAND

The veteran is seeking an increased evaluation for his 
service-connected gunshot wound of the right chest.  When he 
filed his claim, the gunshot wound was rated as 
noncompensably disabling.  During the pendency of the appeal, 
in a May 2004 rating decision, the RO increased the rating to 
10 percent.  The Board finds that further development is 
necessary in order to properly adjudicate the issue.  
38 C.F.R. § 19.9 (2006).

Generally, injuries affecting muscles are evaluated under 
38 C.F.R. § 4.73.  Diagnostic Codes 5301 to 5323 explain the 
function and location of 23 muscle groups for which rating 
criteria are provided.  Ratings are assigned under each code 
based on whether the muscle injury is slight, moderate, 
moderately severe, or severe.  To determine the severity of 
the injury, it is necessary to look at the type of injury, 
history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).  Additionally, the cardinal signs and symptoms of 
muscle disability for VA purposes are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Originally, the veteran's disability was evaluated under 
Diagnostic Code 5306, which corresponds to muscle group VI.  
See 38 C.F.R. § 4.73.  It appears that the decision to 
utilize that diagnostic code was based on an April 2001 VA 
examination report.  In that report, the examiner diagnosed 
the veteran with an injury to muscle group six of the 
anterior chest wall.  However, that muscle group includes the 
triceps and anconeus muscles of the upper extremities.  Thus, 
muscle group VI is likely not the appropriate group under 
which VA should evaluate the veteran's gunshot wound of the 
chest.  When the RO awarded an increased rating in May 2004, 
it changed the diagnostic code to 5302 for muscle group II.  
Even though Diagnostic Code 5302 appears to be more 
appropriate because it includes the pectoral muscle of the 
chest, no medical doctor has identified the specific muscle 
group(s) affected by the gunshot wound.  The correct muscle 
group is important because various disability ratings are 
provided for in the corresponding diagnostic codes.  
Additionally, the rating schedule provides guidance for 
rating disabilities that affect multiple muscle groups, which 
could be the case with the veteran's disability (e.g., both 
muscle groups II and III involve the pectoral muscle).  See 
generally 38 C.F.R. § 4.55.

Therefore, the veteran should be scheduled for a VA 
examination by a medical doctor in order to identify the 
specific muscle group(s) affected by the gunshot wound.  
Additionally, the examiner should determine the severity of 
the disability, including as to any affected joint(s).  (The 
Board notes that there is conflicting evidence as to whether 
the gunshot wound has resulted in impairment of a joint.  
Initially, a VA examiner reported that the veteran had 
shoulder impairment as a result of the gunshot wound.  Later, 
in an August 2004 examination report, the same examiner 
stated that the veteran's problems with his shoulder were 
more likely related to a clavicular fracture that he had when 
he was a child.  This aspect of the matter should be 
clarified.)  The severity of the associated scarring should 
also be documented.  Furthermore, because the gunshot wound 
is of the chest, the examiner should determine if there is 
any pleural cavity injury.

The Board is cognizant that the veteran has recently been 
incarcerated by civil authorities.  If he is unable to attend 
the scheduled examination, or an examination performed at the 
facility where the veteran resides cannot be performed, the 
claims file should be forwarded to a physician and, to the 
best of his or her ability, an opinion on the matter should 
be provided based on the evidence of record.

(The Board emphasizes that, when adjudicating muscle 
injuries, it is necessary to analyze the history of the 
injury in addition to the current level of disability.  
Separate or combined ratings may be in order if multiple 
affected muscle groups are identified.  See 38 C.F.R. § 4.55, 
4.56, 4.73.  Additionally, separate ratings for scarring and 
its manifestations may be warranted.)

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination by a physician.  The examiner 
is to determine the extent of disability 
associated with the service-connected 
gunshot wound of the right chest and any 
associated scarring.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be accomplished, 
including X-rays, and clinical findings 
should be reported in detail.

The examiner should identify each 
specific muscle group injured by the 
gunshot wound of the chest and comment 
upon the nature, extent, and current 
degree of impairment manifested by such 
muscle damage.  The examiner should 
identify, if possible, the track or path 
the bullet traveled from its point of 
entry.  The examiner should refer to the 
veteran's service medical records for 
contemporaneous treatment records 
concerning the injury.

Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should also remark as to whether the 
disability associated with any affected 
muscles would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

If there is any effect on the shoulder or 
other joint function, the effects, 
whether due to pain, weakness, etc., 
should be described in terms of 
limitation of motion.  It should be noted 
if any relevant joint impairment is the 
result of nonservice-connected 
disability, such as the childhood 
clavicular fracture noted by the August 
2004 VA examiner.

Regarding associated scarring, the 
examiner should measure the area of any 
scar and describe any impairment, 
including whether it is deep, 
superficial, unstable, painful, or causes 
limited function.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  

(If an examination cannot be conducted at 
VA or at the facility where the veteran 
resides because of the veteran's 
incarceration, forward the claims file to 
a physician for a medical opinion only.  
The doctor is to address the matters 
identified above based on the evidence of 
record to the best of his or her 
ability.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the increased rating claim for 
the gunshot wound of the chest.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The type of injury, history and 
complaint, and objective findings should 
be discussed for each affected muscle 
group identified by the examiner as set 
forth in 38 C.F.R. §§ 4.56, 4.73.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


